            Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 1 of 36




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 INTELLECTUAL KEYSTONE
 TECHNOLOGY LLC
                                                     Civil Action No. 6:21-cv-00053-ADA
                       Plaintiff,
 v.                                                  JURY TRIAL DEMANDED
 JOLED INC. and ASUSTEK COMPUTER
 INC.

                       Defendants.




                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Intellectual Keystone Technology LLC (“IKT”), by and through the undersigned

attorneys, complains and alleges the following against Defendants JOLED Inc. (“JOLED”) and

ASUSTeK Computer Inc. (“ASUSTeK”) (collectively, “Defendants”).

                                    NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. §§ 1, et seq.

       2.      Plaintiff has filed this lawsuit to stop Defendants’ unlawful infringement of

Plaintiff’s patented inventions and to obtain damages and other relief.

                                         THE PARTIES

       3.      Intellectual Keystone Technology LLC (“IKT”) is a corporation organized and

existing under the laws of the State of Delaware, with its principal place of business at 2711

Centerville Road, Suite 400, Wilmington, Delaware 19808.
            Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 2 of 36




       4.     Upon information and belief, Defendant JOLED Inc. (“JOLED”) is a corporation

organized and existing under the laws of Japan with its principal place of business located at

MetLife Building 10F, Kandanishiki-cho 3-23, Chiyoda-ku, Tokyo, Japan, 101-0054. Upon

information and belief, JOLED makes and sells OLED displays.

       5.     Upon information and belief, ASUSTeK Computer Inc. (“ASUSTeK”) is a

corporation organized and existing under the laws of Taiwan with its principal place of business

at 15 Li-Te Road, Beitou District, Taipei 112, Taiwan. Upon information and belief, ASUSTeK

makes and sells computers, monitors, and other consumer electronic products, including products

containing OLED displays supplied by JOLED.

       6.     Upon information and belief, Defendants use, sell, and/or offer for sale within the

United States, and/or import into the United States products containing OLED displays made by

JOLED that infringe one or more claims of U.S. Patent No. 7,342,177, U.S. Patent No.

7,439,943, and U.S. Patent No. 8,665,190. Such products, and the OLED displays made by

JOLED, are hereinafter referred to as the “Accused Products.”

       7.     For example, upon information and belief, Defendants use, sell, and/or offer for

sale within the United States, and/or import into the United States the ASUS ProArt PQ22UC

21.6-inch 4K HDR OLED Professional Monitor containing an OLED display supplied by

JOLED. As shown in the image below, the ASUS ProArt Monitor includes a chip labeled

“JOLED.”




                                               2
            Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 3 of 36




Further, according to an announcement on JOLED’s website dated January 5, 2018, a JOLED

21.6-inch 4K high-resolution OLED display panel “will be used for ‘ASUS ProArtTM PQ22UC’”

professional monitor: 1




       8.      Information attached to an ASUS ProArt PQ22UC monitor commercially

available in Texas indicates that it is made by ASUSTeK Computer Inc.




1
 JOLED to Start Providing OLED Display Samples to ASUS, JOLED (Jan. 5, 2018),
https://www.j-oled.com/eng/customer/2018-1-05/.



                                              3
             Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 4 of 36




                                 JURISDICTION AND VENUE

       9.      This Court has personal jurisdiction over Defendants. Defendant JOLED has

established minimum contacts with the United States as a whole such that subjecting JOLED to

jurisdiction in Texas will not offend traditional notions of fair play and substantial justice. Upon

information and belief, JOLED has purposely availed itself of the laws and protections of the

United States by knowingly supplying OLED displays for incorporation into products to be sold,

offered for sale, and used in the United States, the state of Texas, and this District. The claims for

infringement arise out of or relate to this activity. JOLED has also purposely availed itself of the

laws and protections of Texas by filing a patent infringement lawsuit in this District.

       10.     Defendant ASUSTeK has established minimum contacts with the United States as

a whole such that subjecting ASUSTeK to jurisdiction in Texas will not offend traditional

notions of fair play and substantial justice. Upon information and belief, ASUSTeK has

purposely availed itself of the laws and protections of the United States by knowingly supplying

monitors and other electronics products to be sold, offered for sale, and used in the United States,

the state of Texas, and in this District. ASUSTeK has targeted the United States by conducting

regular business therein, and has placed and continues to place its products into the stream of

commerce through an established distribution channel with the expectation and/or knowledge

that they will be purchased by consumers in the United States, the state of Texas, and this

District. ASUSTeK — directly or through intermediaries, subsidiaries, and/or agents — ships,

distributes, offers for sale, and/or sells its products in the United States, the state of Texas, and

this District. ASUSTeK has also voluntarily and purposefully placed one or more of its

infringing products, as described below, into the stream of commerce with the knowledge or

expectation that they will be purchased by consumers in the United States, the state of Texas, and




                                                  4
              Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 5 of 36




this District. Plaintiff’s claim for patent infringement arises directly from and/or relates to this

activity.

        11.    Venue is proper in this District under 28 U.S.C. §§ 1391(a)-(d) and 1400(b).

JOLED and ASUSTeK are foreign corporations that do not reside in the United States, and may

be sued in any judicial district pursuant to 28 U.S.C. § 1391(c)(3).

        12.    Defendants are jointly and severally liable for infringing U.S. Patent No.

7,342,177, U.S. Patent No. 7,439,943, and U.S. Patent No. 8,665,190 (the “Asserted Patents”).

Defendants’ liability stems from the same transaction or occurrence regarding the use, sale,

and/or offer for sale in the United States and the importation into the United States of the

Accused Products. Consequently, this action involves questions of law and fact common to all

Defendants.

                                  THE ASSERTED PATENTS

        13.    On March 11, 2008, the USPTO duly and lawfully issued U.S. Patent No.

7,342,177 B2 (“the ’177 Patent”), entitled “Wiring Board, Electro-Optical Device and Electronic

Instrument.” A true and correct copy of the ’177 Patent is attached as Exhibit 1.

        14.    Plaintiff owns, by assignment, all rights, title, and interest in the ’177 Patent.

        15.    On October 21, 2008, the USPTO duly and lawfully issued U.S. Patent No.

7,439,943 B2 (“the ’943 Patent”), entitled “Electro-Optical Device, Wiring Substrate, and

Electronic Apparatus.” A true and correct copy of the ’943 Patent is attached as Exhibit 2.

        16.    Plaintiff owns, by assignment, all rights, title, and interest in the ’943 Patent.

        17.    On March 4, 2014, the USPTO duly and lawfully issued U.S. Patent No.

8,665,190 B2 (“the ’190 Patent”), entitled “Electro-Optical Device, Wiring Substrate, and

Electronic Apparatus.” A true and correct copy of the ’190 Patent is attached as Exhibit 3.




                                                  5
             Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 6 of 36




       18.    Plaintiff owns, by assignment, all rights, title, and interest in the ’190 Patent.

                                THE ACCUSED PRODUCTS

       19.    The Accused Products are OLED displays made by JOLED and products

incorporating them, including ASUS monitors manufactured by ASUSTeK containing such

OLED displays, including but not limited to the ASUS ProArt PQ22UC 4K HDR OLED

Professional Portable Monitor (“ProArt Monitor”), as shown below. 2




2
 See, e.g., OLED Monitors In 2020: The Current Market Status, DISPLAYNINJA (Nov. 23,
2020), https://www.displayninja.com/best-oled-monitor/; ASUS ProArt PQ22UC 4K OLED
Monitor: £4699, ~$5150, ANANDTECH (Mar. 22, 2019 5:00 PM EST),
https://www.anandtech.com/show/14123/asus-proart-pq22uc-4k-oled-monitor-5150-usd; ASUS
PQ22UC Professional 4K UHD OLED Screen, PCMonitors (Mar. 22, 2019),
https://pcmonitors.info/asus/asus-pq22uc-professional-4k-uhd-oled-screen/; Asus Announces 4K
HDR OLED Monitor, flatpanelshd (Jan. 07, 2018),
https://www.flatpanelshd.com/news.php?subaction=showfull&id=1515284612.



                                                 6
               Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 7 of 36




         20.     Upon information and belief, ASUSTeK registered, owns, and operates the

Asus.com       US     domain     (https://www.asus.com)     and   the   ASUS       Online     Store

(https://store.asus.com/us). According to the ICANN database 3, ASUSTeK Computer Inc. is the

Registrant and Administrator of the “asus.com” website domain:




         21.     ASUSTeK       advertises   the    ProArt    Monitor    on   its    US      website

(http://www.asus.com/us): 4




3
    https://lookup.icann.org/lookup
4
    https://www.asus.com/us/Monitors/ProArt-PQ22UC/overview/



                                                  7
                Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 8 of 36




          22.     ASUS’s US website highlights the OLED panel of the ProArt Monitor among its

key features: 5

      •   “21.6-inch Pure RGB Stripe OLED panel delivers beautifully saturated, accurate color
          reproduction.”

      •   “ProArt™ PQ22UC has a pure RGB Stripe OLED panel with billions of self-illuminating
          pixels that can be individually activated to reproduce truly lifelike pictures with deep
          blacks, natural colors and enhanced color contrast in high-luminance images.”

          23.     Upon information and belief, ASUSTeK offers to sell and sells the ProArt

Monitor to consumers in the United States through its US website, store.asus.com: 6




          24.     ASUS’s US website also provides hyperlinks to retailers that sell the ProArt

Monitor. For example, website users are directed to purchase the ProArt Monitor from the ASUS

US Store, Amazon.com, B&H Photo Video, and Staples.com: 7




5
    Id.
6
    https://store.asus.com/us/item/201906AM130000002
7
    https://www.asus.com/us/Monitors/ProArt-PQ22UC/wheretobuy/



                                                 8
                  Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 9 of 36




                       COUNT I - INFRINGEMENT OF THE ’177 PATENT

        25.        Plaintiff hereby incorporates the allegations of Paragraphs 1 through 24 as fully

set forth herein.

        26.        Upon information and belief, Defendant ASUSTeK has infringed and continues to

directly infringe the ’177 Patent by making, using, selling, offering for sale in, and/or importing

into the United States the Accused Products, including but not limited to the ProArt Monitor

which uses the infringing OLED display supplied by JOLED, in violation of 35 U.S.C. § 271

without the permission, consent, authorization, or license of Plaintiff.

        27.        For example, upon information and belief, ASUSTeK has infringed and continues

to directly infringe at least claim 1 of the ’177 Patent by making, using, selling, offering for sale,

and/or importing in or into the United States the ProArt Monitor which incorporates OLED

displays manufactured and supplied by JOLED.

        28.        Independent claim 1 of the ’177 Patent recites:

        A wiring board comprising:

              •    a substrate;

              •    an interconnect layer formed of a plurality of layers, the interconnect layer being
                   formed over the substrate, the plurality of layers being formed one over another at
                   different levels in a thickness direction of the substrate, one of the plurality of
                   layers having an interconnecting pattern positioned therein, the interconnecting
                   pattern having at least three interconnecting lines disposed parallel to each other;
                   and

              •    a plurality of electrodes formed to overlap the interconnect layer;

              •    wherein a part of a first interconnecting pattern and a part of a second
                   interconnecting pattern are disposed to extend in directions forming a lattice
                   under each of the electrodes, the first interconnecting pattern being positioned in a
                   first layer among the plurality of layers forming the interconnect layer, the second
                   interconnecting pattern being positioned in a second layer among the plurality of
                   layers forming the interconnect layer.




                                                     9
             Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 10 of 36




       29.     Upon information and belief, ASUSTeK’s ProArt Monitor, which incorporates an

OLED display supplied by JOLED, meets each of the limitations of claim 1 as listed above.

       30.     For example, ASUSTeK’s ProArt Monitor includes a wiring board having a

substrate as required by claim 1 of the ’177 Patent. For example, as shown in the annotated

image below, the Accused Products include a wiring board that has a substrate.




       31.     As recited in claim 1 of the ’177 Patent, ASUSTeK’s ProArt monitor includes an

interconnect layer formed of a plurality of layers, the interconnect layer being formed over the

substrate, the plurality of layers being formed one over another at different levels in a thickness

direction of the substrate, as shown in the annotated image below.




                                                10
             Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 11 of 36




       32.     As recited in claim 1 of the ’177 Patent, ASUSTeK’s ProArt monitor includes an

interconnect layer where one of the plurality of layers has an interconnecting pattern positioned

therein, the interconnecting pattern having at least three interconnecting lines disposed parallel to

each other, as shown in the annotated image below.




       33.     Moreover, ASUSTeK’s ProArt monitor includes a plurality of electrodes formed

to overlap the interconnect layer, as shown in the annotated image below.




                                                 11
             Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 12 of 36




       34.     ASUSTeK’s ProArt Monitor also includes a part of a first interconnecting pattern

and a part of a second interconnecting pattern that are disposed to extend in directions forming a

lattice under each of the electrodes, as shown in the annotated image below.




       35.     Moreover, in ASUSTeK’s ProArt Monitor, the first interconnecting pattern is

positioned in a first layer among the plurality of layers forming the interconnect layer and the

second interconnecting pattern is positioned in a second layer among the plurality of layers

forming the interconnect layer, as shown in the annotated image below.




                                               12
                Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 13 of 36




          36.     Upon information and belief, and as shown above in the example of ASUSTeK’s

ProArt Monitor, the Accused Products incorporate every limitation of at least claim 1 of the ’177

Patent.

          37.     By making, using, selling, offering for sale in, and/or importing into the United

States the Accused Products, including ASUSTeK’s ProArt Monitor, Defendant ASUSTeK

directly infringes at least claim 1 of the ’177 Patent.

          38.     As a result of ASUSTeK’s infringement of the ’177 Patent, Plaintiff has and will

continue to suffer irreparable harm.

                     COUNT II - INFRINGEMENT OF THE ’943 PATENT

          39.     Plaintiff hereby incorporates the allegations of Paragraphs 1 through 38 as fully

set forth herein.




                                                  13
               Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 14 of 36




         40.       Upon information and belief, Defendant ASUSTeK has infringed and continues to

directly infringe the ’943 Patent by making, using, selling, offering for sale in, and/or importing

into the United States the Accused Products, including but not limited to the ProArt Monitor

which uses the infringing OLED display supplied by JOLED, in violation of 35 U.S.C. § 271

without the permission, consent, authorization, or license of Plaintiff.

         41.       For example, upon information and belief, ASUSTeK has infringed and continues

to directly infringe at least claim 1 of the ’943 Patent by making, using, selling, offering for sale,

and/or importing in or into the United States the ProArt Monitor which incorporates OLED

displays manufactured and supplied by JOLED.

         42.       Independent claim 1 of the ’943 Patent recites:

         An electro-optical device, comprising:

               •   a substrate;

               •   first electrodes disposed in an effective region on the substrate;

               •   a second electrode commonly formed to oppose the first electrodes;

               •   electro-optical elements, each of the electro-optical elements being interposed
                   between the opposing one of the first electrodes and the second electrode;

               •   a first wiring line electrically coupled to at least one of the first electrodes; and

               •   a second wiring line coupled to the second electrode,

               •   the first wiring line including a first portion and a second portion, the first portion
                   being disposed between the substrate and the second portion.

         43.       Upon information and belief, ASUSTeK’s ProArt Monitor, which incorporates an

OLED display supplied by JOLED, meets each of the limitations of claim 1 as listed above.

         44.       For example, ASUSTeK’s ProArt Monitor includes an electro-optical device

having a substrate as required by claim 1 of the ’943 Patent, as shown in the annotated images

below.


                                                      14
             Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 15 of 36




       45.     As recited in claim 1 of the ’943 Patent, ASUSTeK’s ProArt monitor includes

first electrodes disposed in an effective region on the substrate, a second electrode commonly

formed to oppose the first electrodes, and electro-optical elements, each of the electro-optical

elements being interposed between the opposing one of the first electrodes and the second

electrode, as shown in the annotated images below. The red, green, and blue electro-optical

elements (i.e., pixels) are each interposed between respective first electrodes and a common

second electrode.




                                              15
               Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 16 of 36




         46.     ASUSTeK’s ProArt Monitor further includes a first wiring line electrically

coupled to at least one of the first electrodes, as shown in the annotated image below.




         47.     Moreover, as recited in claim 1 of the ’943 Patent, ASUSTeK’s ProArt monitor

includes a second wiring line coupled to the second electrode, as shown in the annotated images

below.




                                                16
                Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 17 of 36




          48.     In addition, the first wiring line in ASUSTeK’s ProArt monitor includes a first

portion and a second portion, the first portion being disposed between the substrate and the

second portion, as shown in the annotated image below.




          49.     Upon information and belief, and as shown above in the example of ASUSTeK’s

ProArt Monitor, the Accused Products incorporate every limitation of at least claim 1 of the ’943

Patent.

          50.     By making, using, selling, offering for sale in, and/or importing into the United

States the Accused Products, including ASUSTeK’s ProArt Monitor, Defendant ASUSTeK

directly infringes at least claim 1 of the ’943 Patent.

          51.     As a result of ASUSTeK’s infringement of the ’943 Patent, Plaintiff has and will

continue to suffer irreparable harm.

                     COUNT III - INFRINGEMENT OF THE ’190 PATENT

          52.     Plaintiff hereby incorporates the allegations of Paragraphs 1 through 51 as fully

set forth herein.


                                                  17
             Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 18 of 36




       53.       Upon information and belief, Defendant ASUSTeK has infringed and continues to

directly infringe the ’190 Patent by making, using, selling, offering for sale in, and/or importing

into the United States the Accused Products, including but not limited to the ProArt Monitor

which uses the infringing OLED display supplied by JOLED, in violation of 35 U.S.C. § 271

without the permission, consent, authorization, or license of Plaintiff.

       54.       For example, upon information and belief, ASUSTeK has infringed and continues

to directly infringe at least claim 1 of the ’190 Patent by making, using, selling, offering for sale,

and/or importing in or into the United States the ProArt Monitor which incorporates OLED

displays manufactured and supplied by JOLED.

       55.       Independent claim 1 of the ’190 Patent recites:

       An electro-optical device, comprising:

             •   a first substrate having a first end and a second end opposite from each other;

             •   a plurality of first electrodes disposed in an effective region on the first substrate;

             •   a second electrode acting as a common electrode for the plurality of first
                 electrodes;

             •   a plurality of electro-optical elements, each being disposed between the second
                 electrode and a corresponding one of the first electrodes;

             •   first wiring lines to supply respective driving currents to the first electrodes;

             •   a second wiring line connected to the second electrode, at least a part of the
                 second wiring line being disposed between the effective region and the first end
                 of the first substrate;

             •   a second substrate provided at the second end of the first substrate; and

             •   a control integrated circuit mounted on the second substrate, the control integrated
                 circuit including a luminescent power-supply circuit electrically connected to the
                 first wiring lines.

       56.       Upon information and belief, ASUSTeK’s ProArt Monitor, which incorporates an

OLED display supplied by JOLED, meets each of the limitations of claim 1 as listed above.


                                                   18
             Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 19 of 36




       57.     For example, ASUSTeK’s ProArt Monitor includes an electro-optical device

having a first substrate having a first end and a second end opposite from each other as required

by claim 1 of the ’190 Patent, as shown in the annotated image below.




       58.     Moreover, as recited in claim 1 of the ’190 Patent, ASUSTeK’s ProArt Monitor

includes a plurality of first electrodes disposed in an effective region on the first substrate, a

second electrode acting as a common electrode for the plurality of first electrodes, and a plurality

of electro-optical elements, each being disposed between the second electrode and a

corresponding one of the first electrodes, as shown in the annotated images below.




                                                19
             Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 20 of 36




       59.     ASUSTeK’s ProArt Monitor also includes first wiring lines to supply respective

driving currents to the first electrodes, as shown in the annotated image below.




                                                20
             Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 21 of 36




       60.     ASUSTeK’s ProArt Monitor also includes a second wiring line connected to the

second electrode, at least a part of the second wiring line being disposed between the effective

region and the first end of the first substrate, as shown in the annotated images below.




       61.     As recited in claim 1 of the ’190 Patent, ASUSTeK’s ProArt Monitor further

includes a second substrate provided at the second end of the first substrate, as shown in the

annotated image below.




                                                21
                Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 22 of 36




          62.     Upon information and belief, ASUSTeK’s ProArt Monitor further includes a

control integrated circuit mounted on the second substrate, the control integrated circuit

including a luminescent power-supply circuit electrically connected to the first wiring lines, as

shown in the annotated images below.




          63.     Upon information and belief, and as shown above in the example of ASUSTeK’s

ProArt Monitor, the Accused Products incorporate every limitation of at least claim 1 of the ’190

Patent.

          64.     By making, using, selling, offering for sale in, and/or importing into the United

States the Accused Products, including ASUSTeK’s ProArt Monitor, Defendant ASUSTeK

directly infringes at least claim 1 of the ’190 Patent.

          65.     As a result of ASUSTeK’s infringement of the ’190 Patent, Plaintiff has and will

continue to suffer irreparable harm.




                                                  22
                Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 23 of 36




      ADDITIONAL ALLEGATIONS REGARDING INDIRECT INFRINGEMENT

                   INDIRECT INFRINGEMENT OF U.S. PATENT NO. 7,342,177

           66.    Defendants have had knowledge of the ’177 Patent at least since the filing of this

action.

           67.    Upon information and belief, at least as of the filing date of this Complaint and

with knowledge of the ’177 Patent, Defendants are infringing the ’177 Patent under 35 U.S.C.

§ 271(b) by knowingly and intentionally inducing others to directly infringe the ’177 Patent. For

example, upon information and belief, Defendants induce end-users to directly infringe (literally

and/or under the doctrine of equivalents) the ’177 Patent by using the Accused Products,

including ASUSTeK’s ProArt Monitor, in the United States. Upon information and belief,

Defendants take active steps, directly and/or through contractual relationships with others, with

the specific intent to cause them to use the Accused Products in a manner that infringes at least

claim 1 of the ’177 Patent. Upon information and belief, Defendants are performing these steps,

which constitute induced infringement with the knowledge of the ’177 Patent and with the

knowledge that the induced acts constitute infringement. Upon information and belief,

Defendants are aware that the normal and customary use of the Accused Products by

Defendants’ customers would infringe the ’177 Patent. Defendants’ inducement is ongoing.

          68.     Upon information and belief, at least as of the filing date of this Complaint and

with knowledge of the ’177 Patent, Defendants have also induced their affiliates and/or third-

party manufacturers, shippers, distributors, retailers, or other persons acting on their or their

affiliates’ behalf, to directly infringe (literally and/or under the doctrine of equivalents) the ’177

Patent by importing into the United States and selling or offering to sell in the United States the

Accused Products, including ASUSTeK’s ProArt Monitor. Upon information and belief,




                                                  23
                Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 24 of 36




Defendants take active steps, directly and/or through contractual relationships with others, with

the specific intent to cause such persons to import, sell, or offer to sell the Accused Products in a

manner that infringes at least claim 1 of the ’177 Patent. Upon information and belief, such steps

by Defendants include, among other things, making or selling the Accused Products, including

ASUSTeK’s ProArt Monitor, outside of the United States for importation into or sale in the

United States, knowing that such importation or sale would occur; and directing, facilitating, or

influencing ASUSTeK’s affiliates or third party manufacturers, shippers, distributors, retailers,

or other persons acting on its or their behalf, to import, sell, or offer to sell the Accused Products

in an infringing manner. Defendants perform these steps, which constitute induced infringement,

with the knowledge of the ’177 Patent and with the knowledge that the induced acts would

constitute infringement. Defendants perform such steps in order to profit from the eventual sale

of the accused products in the United States. Defendants’ inducement is ongoing.

          69.     Upon information and belief, at least as of the filing date of this Complaint and

with knowledge of the ’177 Patent, JOLED has been knowingly selling OLED displays to

ASUSTeK, which has incorporated, and continues to incorporate, such OLED displays into

products including the ProArt Monitor, thereby causing ASUSTeK to directly infringe under 35

U.S.C. § 271(a) at least claim 1 of the ’177 Patent.

          70.     Upon information and belief, JOLED’s OLED displays, including the OLED

display used in the Accused Products such as ASUSTeK’s ProArt Monitor, have no substantial

non-infringing uses. JOLED’s OLED displays are specially designed and have special features

that result in infringing use and have no substantial uses other than ones that infringe the ’177

Patent.




                                                 24
             Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 25 of 36




       71.     In particular, JOLED’s OLED displays include a substrate; an interconnect layer

formed of a plurality of layers, the interconnect layer being formed over the substrate, the

plurality of layers being formed one over another at different levels in a thickness direction of the

substrate, one of the plurality of layers having an interconnecting pattern positioned therein, the

interconnecting pattern having at least three interconnecting lines disposed parallel to each other;

and a plurality of electrodes formed to overlap the interconnect layer; wherein a part of a first

interconnecting pattern and a part of a second interconnecting pattern are disposed to extend in

directions forming a lattice under each of the electrodes, the first interconnecting pattern being

positioned in a first layer among the plurality of layers forming the interconnect layer, the second

interconnecting pattern being positioned in a second layer among the plurality of layers forming

the interconnect layer.

       72.     Upon information and belief, despite their knowledge of the ’177 Patent,

Defendants are intentionally marketing infringing products, including ASUSTeK’s ProArt

Monitor, and making recommendations for such products to customers (including through

ASUS’s US website, https://www.asus.com/us/Monitors/ProArt-PQ22UC/overview/); relaying

customer demands for new infringing monitors to its research and development team; providing

technical training to resellers and distributors; and providing product design support, prototypes,

and technical assistance to customers during the life cycle of infringing monitors. Upon

information and belief, Defendants have actively encouraged and continue to actively encourage

direct infringement of the ’177 Patent by their affiliates, third-party manufacturers, shippers,

distributors, retailers, or other persons acting on their or their affiliates’ behalf through product

design support, prototypes, marketing, and technical assistance.




                                                 25
             Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 26 of 36




       73.     Upon information and belief, JOLED has been and continues to contributorily

infringe under 35 U.S.C. § 271(c) at least claim 1 of the ’177 Patent.

       74.     Upon information and belief, JOLED has been knowingly selling OLED displays

to ASUSTeK, which has incorporated, and continues to incorporate, such OLED displays into

other infringing products, thereby causing ASUSTeK to directly infringe under 35 U.S.C. §

271(a) at least claim 1 of the ’177 Patent. Upon information and belief, JOLED’s OLED displays

have no substantial non-infringing uses.

       75.     In particular, JOLED’s OLED displays include a substrate; an interconnect layer

formed of a plurality of layers, the interconnect layer being formed over the substrate, the

plurality of layers being formed one over another at different levels in a thickness direction of the

substrate, one of the plurality of layers having an interconnecting pattern positioned therein, the

interconnecting pattern having at least three interconnecting lines disposed parallel to each other;

and a plurality of electrodes formed to overlap the interconnect layer; wherein a part of a first

interconnecting pattern and a part of a second interconnecting pattern are disposed to extend in

directions forming a lattice under each of the electrodes, the first interconnecting pattern being

positioned in a first layer among the plurality of layers forming the interconnect layer, the second

interconnecting pattern being positioned in a second layer among the plurality of layers forming

the interconnect layer.

       76.     Upon information and belief, the OLED displays that JOLED has sold and/or

provided to downstream parties, including at least ASUSTeK, embody a material part of the

claimed invention of the ’177 Patent, and infringe at least claim 1 of the ’177 Patent. ASUSTeK

has incorporated, and continues to incorporate, the OLED displays into at least the ProArt

Monitor. By contributing a material part of the Accused Products which are made, used, sold,




                                                 26
                Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 27 of 36




offered for sale in, and/or imported into the United States, JOLED has been and is now indirectly

infringing the ’177 Patent.

          77.     Upon information and belief, ASUSTeK has been and is now directly infringing

at least claim 1 of the ’177 Patent by making, using, selling, offering to sell, and/or importing

monitors containing JOLED’s OLED displays, in or into the United States.

                   INDIRECT INFRINGEMENT OF U.S. PATENT NO. 7,439,943

          78.     Defendants have had knowledge of the ’943 Patent at least since the filing of this

action.

          79.     Upon information and belief, at least as of the filing date of this Complaint and

with knowledge of the ’943 Patent, Defendants are infringing the ’943 Patent under 35 U.S.C.

§ 271(b) by knowingly and intentionally inducing others to directly infringe the ’943 Patent. For

example, upon information and belief, Defendants induce end-users to directly infringe (literally

and/or under the doctrine of equivalents) the ’943 Patent by using the Accused Products,

including ASUSTeK’s ProArt Monitor, in the United States. Upon information and belief,

Defendants take active steps, directly and/or through contractual relationships with others, with

the specific intent to cause them to use the Accused Products in a manner that infringes at least

claim 1 of the ’943 Patent. Upon information and belief, Defendants are performing these steps,

which constitute induced infringement with the knowledge of the ’943 Patent and with the

knowledge that the induced acts constitute infringement. Upon information and belief,

Defendants are aware that the normal and customary use of the Accused Products by

Defendants’ customers would infringe the ’943 Patent. Defendants’ inducement is ongoing.

          80.     Upon information and belief, at least as of the filing date of this Complaint and

with knowledge of the ’943 Patent, Defendants have also induced their affiliates and/or third-

party manufacturers, shippers, distributors, retailers, or other persons acting on their or their


                                                  27
             Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 28 of 36




affiliates’ behalf, to directly infringe (literally and/or under the doctrine of equivalents) the ’943

Patent by importing into the United States and selling or offering to sell in the United States the

Accused Products, including ASUSTeK’s ProArt Monitor. Upon information and belief,

Defendants take active steps, directly and/or through contractual relationships with others, with

the specific intent to cause such persons to import, sell, or offer to sell the Accused Products in a

manner that infringes at least claim 1 of the ’943 Patent. Upon information and belief, such steps

by Defendants include, among other things, making or selling the Accused Products, including

ASUSTeK’s ProArt Monitor, outside of the United States for importation into or sale in the

United States, knowing that such importation or sale would occur; and directing, facilitating, or

influencing ASUSTeK’s affiliates or third party manufacturers, shippers, distributors, retailers,

or other persons acting on its or their behalf, to import, sell, or offer to sell the Accused Products

in an infringing manner. Defendants perform these steps, which constitute induced infringement,

with the knowledge of the ’943 Patent and with the knowledge that the induced acts would

constitute infringement. Defendants perform such steps in order to profit from the eventual sale

of the accused products in the United States. Defendants’ inducement is ongoing.

       81.     Upon information and belief, at least as of the filing date of this Complaint and

with knowledge of the ’943 Patent, JOLED has been knowingly selling OLED displays to

ASUSTeK, which has incorporated, and continues to incorporate, such OLED displays into

products including the ProArt Monitor, thereby causing ASUSTeK to directly infringe under 35

U.S.C. § 271(a) at least claim 1 of the ’943 Patent.

       82.     Upon information and belief, JOLED’s OLED displays, including the OLED

display used in the Accused Products such as ASUSTeK’s ProArt Monitor, have no substantial

non-infringing uses. JOLED’s OLED displays are specially designed and have special features




                                                 28
                Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 29 of 36




that result in infringing use and have no substantial uses other than ones that infringe the ’943

Patent.

          83.     In particular, JOLED’s OLED displays include a substrate; first electrodes

disposed in an effective region on the substrate; a second electrode commonly formed to oppose

the first electrodes; electro-optical elements, each of the electro-optical elements being

interposed between the opposing one of the first electrodes and the second electrode; a first

wiring line electrically coupled to at least one of the first electrodes; and a second wiring line

coupled to the second electrode, the first wiring line including a first portion and a second

portion, the first portion being disposed between the substrate and the second portion.

          84.     Upon information and belief, despite their knowledge of the ’943 Patent,

Defendants are intentionally marketing infringing products, including ASUSTeK’s ProArt

Monitor, and making recommendations for such products to customers (including through

ASUS’s US website, https://www.asus.com/us/Monitors/ProArt-PQ22UC/overview/); relaying

customer demands for new infringing monitors to its research and development team; providing

technical training to resellers and distributors; and providing product design support, prototypes,

and technical assistance to customers during the life cycle of infringing monitors. Upon

information and belief, Defendants have actively encouraged and continue to actively encourage

direct infringement of the ’943 Patent by their affiliates, third-party manufacturers, shippers,

distributors, retailers, or other persons acting on their or their affiliates’ behalf through product

design support, prototypes, marketing, and technical assistance.

          85.     Upon information and belief, JOLED has been and continues to contributorily

infringe under 35 U.S.C. § 271(c) at least claim 1 of the ’943 Patent.




                                                 29
             Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 30 of 36




       86.     Upon information and belief, JOLED has been knowingly selling OLED displays

to ASUSTeK, which has incorporated, and continues to incorporate, such OLED displays into

other infringing products, thereby causing ASUSTeK to directly infringe under 35 U.S.C.

§ 271(a) at least claim 1 of the ’943 Patent. Upon information and belief, JOLED’s OLED

displays have no substantial non-infringing uses.

       87.     In particular, JOLED’s OLED displays include a substrate; first electrodes

disposed in an effective region on the substrate; a second electrode commonly formed to oppose

the first electrodes; electro-optical elements, each of the electro-optical elements being

interposed between the opposing one of the first electrodes and the second electrode; a first

wiring line electrically coupled to at least one of the first electrodes; and a second wiring line

coupled to the second electrode, the first wiring line including a first portion and a second

portion, the first portion being disposed between the substrate and the second portion.

       88.     Upon information and belief, the OLED displays that JOLED has sold and/or

provided to downstream parties, including at least ASUSTeK, embody a material part of the

claimed invention of the ’943 Patent, and infringe at least claim 1 of the ’943 Patent. ASUSTeK

has incorporated, and continues to incorporate, the OLED displays into at least the ProArt

Monitor. By contributing a material part of the Accused Products which are made, used, sold,

offered for sale in, and/or imported into the United States, JOLED has been and is now indirectly

infringing the ’943 Patent.

       89.     Upon information and belief, ASUSTeK has been and is now directly infringing

at least claim 1 of the ’943 Patent by making, using, selling, offering to sell, and/or importing

monitors containing JOLED’s OLED displays, in or into the United States.




                                                30
                Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 31 of 36




                   INDIRECT INFRINGEMENT OF U.S. PATENT NO. 8,665,190

          90.     Defendants have had knowledge of the ’190 Patent at least since the filing of this

action.

          91.     Upon information and belief, at least as of the filing date of this Complaint and

with knowledge of the ’190 Patent, Defendants are infringing the ’190 Patent under 35 U.S.C.

§ 271(b) by knowingly and intentionally inducing others to directly infringe the ’190 Patent. For

example, upon information and belief, Defendants induce end-users to directly infringe (literally

and/or under the doctrine of equivalents) the ’190 Patent by using the Accused Products,

including ASUSTeK’s ProArt Monitor, in the United States. Upon information and belief,

Defendants take active steps, directly and/or through contractual relationships with others, with

the specific intent to cause them to use the Accused Products in a manner that infringes at least

claim 1 of the ’190 Patent. Upon information and belief, Defendants are performing these steps,

which constitute induced infringement with the knowledge of the ’190 Patent and with the

knowledge that the induced acts constitute infringement. Upon information and belief,

Defendants are aware that the normal and customary use of the Accused Products by

Defendants’ customers would infringe the ’190 Patent. Defendants’ inducement is ongoing.

          92.     Upon information and belief, at least as of the filing date of this Complaint and

with knowledge of the ’190 Patent, Defendants have also induced their affiliates and/or third-

party manufacturers, shippers, distributors, retailers, or other persons acting on their or their

affiliates’ behalf, to directly infringe (literally and/or under the doctrine of equivalents) the ’190

Patent by importing into the United States and selling or offering to sell in the United States the

Accused Products, including ASUSTeK’s ProArt Monitor. Upon information and belief,

Defendants take active steps, directly and/or through contractual relationships with others, with

the specific intent to cause such persons to import, sell, or offer to sell the Accused Products in a


                                                  31
                Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 32 of 36




manner that infringes at least claim 1 of the ’190 Patent. Upon information and belief, such steps

by Defendants include, among other things, making or selling the Accused Products, including

ASUSTeK’s ProArt Monitor, outside of the United States for importation into or sale in the

United States, knowing that such importation or sale would occur; and directing, facilitating, or

influencing ASUSTeK’s affiliates or third party manufacturers, shippers, distributors, retailers,

or other persons acting on its or their behalf, to import, sell, or offer to sell the Accused Products

in an infringing manner. Defendants perform these steps, which constitute induced infringement,

with the knowledge of the ’190 Patent and with the knowledge that the induced acts would

constitute infringement. Defendants perform such steps in order to profit from the eventual sale

of the accused products in the United States. Defendants’ inducement is ongoing.

          93.     Upon information and belief, at least as of the filing date of this Complaint and

with knowledge of the ’190 Patent, JOLED has been knowingly selling OLED displays to

ASUSTeK, which has incorporated, and continues to incorporate, such OLED displays into

products including the ProArt Monitor, thereby causing ASUSTeK to directly infringe under 35

U.S.C. § 271(a) at least claim 1 of the ’190 Patent.

          94.     Upon information and belief, JOLED’s OLED displays, including the OLED

display used in the Accused Products such as ASUSTeK’s ProArt Monitor, have no substantial

non-infringing uses. JOLED’s OLED displays are specially designed and have special features

that result in infringing use and have no substantial uses other than ones that infringe the ’190

Patent.

          95.     In particular, JOLED’s OLED displays include a first substrate having a first end

and a second end opposite from each other; a plurality of first electrodes disposed in an effective

region on the first substrate; a second electrode acting as a common electrode for the plurality of




                                                 32
             Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 33 of 36




first electrodes; a plurality of electro-optical elements, each being disposed between the second

electrode and a corresponding one of the first electrodes; first wiring lines to supply respective

driving currents to the first electrodes; a second wiring line connected to the second electrode, at

least a part of the second wiring line being disposed between the effective region and the first

end of the first substrate; a second substrate provided at the second end of the first substrate; and

a control integrated circuit mounted on the second substrate, the control integrated circuit

including a luminescent power-supply circuit electrically connected to the first wiring lines.

       96.     Upon information and belief, despite their knowledge of the ’190 Patent,

Defendants are intentionally marketing infringing products, including ASUSTeK’s ProArt

Monitor, and making recommendations for such products to customers (including through

ASUS’s US website, https://www.asus.com/us/Monitors/ProArt-PQ22UC/overview/); relaying

customer demands for new infringing monitors to its research and development team; providing

technical training to resellers and distributors; and providing product design support, prototypes,

and technical assistance to customers during the life cycle of infringing monitors. Upon

information and belief, Defendants have actively encouraged and continue to actively encourage

direct infringement of the ’190 Patent by their affiliates, third-party manufacturers, shippers,

distributors, retailers, or other persons acting on their or their affiliates’ behalf through product

design support, prototypes, marketing, and technical assistance.

       97.     Upon information and belief, JOLED has been and continues to contributorily

infringe under 35 U.S.C. § 271(c) at least claim 1 of the ’190 Patent.

       98.     Upon information and belief, JOLED has been knowingly selling OLED displays

to ASUSTeK, which has incorporated, and continues to incorporate, such OLED displays into

other infringing products, thereby causing ASUSTeK to directly infringe under 35 U.S.C.




                                                 33
              Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 34 of 36




§ 271(a) at least claim 1 of the ’190 Patent. Upon information and belief, JOLED’s OLED

displays have no substantial non-infringing uses.

       99.      In particular, JOLED’s OLED displays include a first substrate having a first end

and a second end opposite from each other; a plurality of first electrodes disposed in an effective

region on the first substrate; a second electrode acting as a common electrode for the plurality of

first electrodes; a plurality of electro-optical elements, each being disposed between the second

electrode and a corresponding one of the first electrodes; first wiring lines to supply respective

driving currents to the first electrodes; a second wiring line connected to the second electrode, at

least a part of the second wiring line being disposed between the effective region and the first

end of the first substrate; a second substrate provided at the second end of the first substrate; and

a control integrated circuit mounted on the second substrate, the control integrated circuit

including a luminescent power-supply circuit electrically connected to the first wiring lines.

       100.     Upon information and belief, the OLED displays that JOLED has sold and/or

provided to downstream parties, including at least ASUSTeK, embody a material part of the

claimed invention of the ’190 Patent, and infringe at least claim 1 of the ’190 Patent. ASUSTeK

has incorporated, and continues to incorporate, the OLED displays into at least the ProArt

Monitor. By contributing a material part of the Accused Products which are made, used, sold,

offered for sale in, and/or imported into the United States, JOLED has been and is now indirectly

infringing the ’190 Patent.

       101.     Upon information and belief, ASUSTeK has been and is now directly infringing

at least claim 1 of the ’190 Patent by making, using, selling, offering to sell, and/or importing

monitors containing JOLED’s OLED displays, in or into the United States.




                                                 34
            Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 35 of 36




                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff IKT prays for relief as follows:

                A. A judgment that each of the Defendants has infringed, directly or indirectly,

the ’177 Patent;

                B. A judgment that each of the Defendants has infringed, directly or indirectly,

the ’943 Patent;

                C. A judgment that each of the Defendants has infringed, directly or indirectly,

the ’190 Patent;

                D. A permanent injunction against Defendants, together with their subsidiaries,

agents, officers, employees, directors, licensees, servants, successors, and assigns, from directly

or indirectly infringing the Asserted Patents;

                E. Compensatory damages in an amount commensurate with Defendants’

infringement of the Asserted Patents;

                F. Pre-judgment interest on all damages awarded to Plaintiff;

                G. Post-judgment interest on all sums awarded to Plaintiff from the date of the

judgment;

                H. An award of reasonable attorneys’ fees pursuant to 35 U.S.C. § 285; and

                I. Any and all other relief that the Court deems just and equitable.

                                          JURY DEMAND

        Pursuant to Rule 38(b) on the Federal Rules of Civil Procedure, Plaintiff hereby demands

a jury trial on all issues raised by this complaint.




                                                  35
           Case 6:21-cv-00053 Document 1 Filed 01/19/21 Page 36 of 36




Dated: January 19, 2021                     /s/ Barry K. Shelton
                                            Barry K. Shelton
                                            Texas State Bar No. 24055029
                                            Shelton Coburn LLP
                                            311 RR 620, Suite 205
                                            Austin, TX 78734-4775
                                            bshelton@sheltoncoburn.com
                                            Tel: +1 512 263 2165

                                            Jeffrey Lerner (jlerner@cov.com)
                                              (Application for pro hac vice to be filed)
                                            Jared Frisch (jfrisch@cov.com)
                                              (Application for pro hac vice to be filed)
                                            Daniel Cho (dwcho@cov.com)
                                              (Application for pro hac vice to be filed)
                                            Covington & Burling LLP
                                            One CityCenter
                                            850 Tenth Street, NW
                                            Washington, DC 20001-4956
                                            Tel: +1 202 662 6000

                                            Michael Plimack (mplimack@cov.com)
                                             (Application for pro hac vice to be filed)
                                            Covington & Burling LLP
                                            Salesforce Tower
                                            415 Mission Street, Suite 5400
                                            San Francisco, CA 94105-2533
                                            Tel: +1 415 591 6000

                                            Scott Schrader (sschrader@cov.com)
                                             (Application for pro hac vice to be filed)
                                            Covington & Burling LLP
                                            Foreign Legal Consultant Office
                                            22nd Floor, Meritz Tower
                                            382, Gangnam-daero
                                            Gangnam-gu, Seoul
                                            Republic of Korea
                                            Tel: +82 2 6281 0000

                                            Attorneys for Plaintiff Intellectual Keystone
                                            Technology LLC




                                       36
